FILED
                                                                                   Mar 28, 2022
                                                                                   10:31 AM(CT)
                                                                                    TENNESSEE
                                                                               WORKERS' COMPENSATION
                                                                                  APPEALS BOARD

            TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

Donna Hannah                                  )   Docket No.      2020-03-1093
                                              )
v.                                            )   State File No. 103513-2019
                                              )
Senior Citizens Home Assistance               )
Service, Inc., et al.                         )
                                              )
                                              )
Appeal from the Court of Workers’             )
Compensation Claims                           )
Pamela B. Johnson, Judge                      )

              Affirmed in Part, Reversed in Part, and Certified as Final

The employee, a home healthcare provider, alleged she suffered an injury to her neck when
transferring a client. She initially believed she had pulled a muscle and did not report the
incident immediately. She subsequently sought emergency care when her symptoms
worsened. The attending physician recommended an emergency surgical fusion, at which
time the employee notified a supervisor of her injury. The employer later denied the claim,
asserting the employee had not provided timely notice of an injury, which the employer
contended resulted in prejudice. The employer further alleged the employee had failed to
identify by time and place of occurrence an accident resulting in her injury. Following a
trial, the court concluded: (1) the employee had provided sufficient notice of her injury; (2)
she was entitled to payment of past medical expenses that were reasonable, necessary, and
causally related to the injury; (3) she was entitled to temporary disability benefits; (4) she
was entitled to permanent disability benefits based on the impairment rating assigned by
her treating physician; and (5) she was entitled to additional attorneys’ fee and expenses
for the employer’s “wrongful” denial of her claim. The employer has appealed. Having
carefully reviewed the record, we reverse the trial court’s award of temporary partial
disability benefits and affirm its order in all other respects. We certify as final the trial
court’s order as modified.

Judge David F. Hensley delivered the opinion of the Appeals Board in which Presiding
Judge Timothy W. Conner and Judge Pele I. Godkin joined.

Tiffany B. Sherrill and Alex B. Morrison, Knoxville, Tennessee, for the employer-
appellant, Senior Citizens Home Assistance Service, Inc.


                                              1
Monica Rejaei, Memphis, Tennessee, for the employee-appellee, Donna Hannah

                          Factual and Procedural Background

        Donna Hannah (“Employee”) was employed by Senior Citizens Home Assistance
Service, Inc. (“Employer”), as a CNA providing home healthcare services. Employee
alleged she suffered an injury to her cervical spine on September 30, 2019, when she
transferred a client from an electric chair to a walker and then into a shower chair to assist
the client with bathing, after which she reversed the process and moved the client back to
her electric chair. Employee testified she believed she had a pinched nerve or pulled a
muscle that would get better on its own. She did not immediately report the incident and
continued working.

       Over the following two weeks, Employee’s pain increased, resulting in her seeking
evaluation at an emergency room on October 14, 2019. After an initial evaluation, she was
seen by Dr. Edward Akeyson, the neurosurgeon on call at the time she appeared in the
emergency room. An MRI revealed a herniated disc at C6-7 with spinal cord and nerve
root compression, and Dr. Akeyson recommended emergency surgery to address
Employee’s condition. Surgery was performed on October 15, and the subsequent medical
records reflect that Employee had an uneventful recovery. Dr. Akeyson placed Employee
at maximum medical improvement on April 16, 2021, completing a Final Medical Report
(Form C30A) on May 17, 2021, indicating Employee had no permanent restrictions and
assigning a 9% permanent medical impairment rating.

       Employee saw Dr. Patrick Bolt for an examination at Employer’s request on June
2, 2021. In reply to Employer’s inquiry regarding whether Employee’s cervical spine
injury was primarily the result of her alleged work injury, Dr. Bolt responded in the
affirmative, stating that, based on the history Employee provided, her pain began two
weeks prior to her emergency room visit when she transferred a patient from an electric
chair. Dr. Bolt assigned a 7% permanent medical impairment rating.

        Both physicians were deposed, and both testified that Employee’s condition was
consistent with the reported mechanism of injury. Addressing the timeframe of the injury,
Dr. Akeyson testified there may have been some time between when the injury occurred
and when Employee’s symptoms became apparent. He explained, “there may be some
time lapse before symptoms are apparent or the process progresses enough that the
symptoms would be apparent.” He also said the injury likely did not happen “months”
prior to her seeking medical care, as he did not think a disc herniation such as Employee
had would have been asymptomatic for very long. In his deposition, Dr. Bolt addressed
the absence in the medical records of any indication by Employee of sudden trauma or a
specific event precipitating her complaints. However, he stated that the mechanism of
injury described by Employee is not one that he would necessarily classify as “trauma.”


                                              2
He also testified that, in speaking with Employee, she seemed certain of how she was
injured, and he had no reason to doubt her credibility.

       There was conflicting testimony concerning whether Employee gave proper notice
of the alleged injury. Employee testified she communicated with Sarah Morrison,
Employer’s Blount County Coordinator, on September 29, 2019, indicating in a text
message that she was having difficulty performing her work with a client, Ms. Pomphrey.
The text indicated Employee was having difficulty transferring Ms. Pomphrey from her
chair to her walker to her shower chair and back again, stating it was “killing me.”
Employee asked in the text whether she could be assigned other clients whom she would
not have to bathe. Employee further testified that her injury occurred the following day on
September 30, 2019.

        On October 14, the date of Employee’s initial visit to the emergency room, she
communicated via text with her supervisor, Judy Timbs, concerning her need for medical
treatment and her difficulty in performing her job. She indicated she would be unable to
make it to her clients’ houses that day because she was “hurting so bad I can barely move.”
She texted Ms. Timbs the following morning, informing her that an MRI had revealed the
source of her complaints to be in her neck. Later that morning, she texted Ms. Timbs to let
her know she was having surgery that day and would likely be unable to work for the next
two months. When Ms. Timbs asked her if she knew how she “messed [her neck] up,”
Employee responded that “[i]t was hurting the week before but got worse the day I was at
[Ms.] Phelps putting those book boxes in her garage was when it started.” Employee’s
response stated that she “told Sarah [Morrison] it was killing me moving [P]omphrey from
her elect[ric] chair to walker then walker to shower then after shower same thing,” adding
“it just got worse and yesterday I couldn’t take it . . . .”

       Ms. Timbs testified that she did not recall the October 14 and 15 text messages,
stating instead that Employee had come to her office to tell her she was injured and
indicated she did not know how the injury had occurred. She testified she did not remember
being told that Employee’s injury was related to moving a client, and she believed
Employee was injured at home. Ms. Timbs also indicated that, while she remembered the
in-person conversations she had with Employee, she does not recall the text message
communications, stating “I don’t pay much attention to [text messages] really because I
got them all the time from caregivers.” Ms. Timbs denied speaking to Employer’s director
of human resources, Tricia Stooksbury, about Employee’s injury, testifying “I don’t recall
speaking to her about it. I just told her what was going on and I don’t remember the
conversation, of course.”

       Ms. Stooksbury also testified at trial, indicating the first day she became aware of
Employee’s injury was on October 15, the day surgery was performed. She testified that
she did not fill out paperwork at that time because she had been unable to speak with
Employee before surgery and needed additional information from Employee to report the

                                            3
claim. She testified she spoke with Employee a few days after her surgery, and a recording
of that conversation was played for the court. In the conversation, Employee informed Ms.
Stooksbury that the injury was work-related, resulting from “picking up Ms. Pomphrey,”
prompting Ms. Stooksbury to report the claim to Employer’s workers’ compensation
insurance carrier. Ms. Stooksbury asked when the injury occurred, and Employee
responded that she had been working with her neck complaints for two weeks, explaining
that she thought it was just a pinched nerve. When asked what caused her injury, Employee
responded “[p]ulling her. Picking her up and putting her out of her electric chair onto the
walker. And then onto the shower chair in the bathroom. . . . And then doing the same
thing again.” Ms. Stooksbury then asked Employee what treatment she was receiving and
said Employee responded that she had surgery for a “disc pinching my spine in my neck.”

       Employer denied Employee’s claim on October 31, 2019, stating in the notice of
denial that the basis was “[l]ate reporting, [and] [n]o medical evidence of work related
condition,” adding that “[r]ecords have been requested.” Employer’s policy regarding
reporting work-related injuries required employees to report any injury within 24 hours.
At the time Employer filed its notice of denial, Employer had not obtained the medical
records related to Employee’s treatment and had not asked the treating physician his
opinion regarding causation.

       After conducting a compensation hearing, the trial court concluded Employee had
provided timely notice of her injury and, even if notice had not been timely, Employer had
not demonstrated any prejudice from the delayed notice. The court ordered Employer to
pay temporary disability benefits from the date of the surgery to January 8, 2020,
concluding that Employer had failed to offer Employee work within her restrictions. The
court found the 9% medical impairment rating assigned by Dr. Akeyson to be the more
accurate impairment and determined Employee was entitled to an “original” award of
permanent partial disability benefits consistent with the 9% impairment rating, in
accordance with Tennessee Code Annotated section 50-6-207(3)(A). In addition, the court
ordered Employer to pay past medical expenses that were reasonable, necessary, and
causally related to the work injury. The court also found Employer had wrongfully denied
Employee’s claim under Tennessee Code Annotated section 50-6-226(d)(1)(B) and
awarded additional attorneys’ fees in the amount of $19,245.00 and expenses in the amount
of $1,655.05. Employer has appealed.

                                   Standard of Review

       The standard we apply in reviewing a trial court’s decision presumes that the court’s
factual findings are correct unless the preponderance of the evidence is otherwise. See
Tenn. Code Ann. § 50-6-239(c)(7) (2021). When the trial judge has had the opportunity
to observe a witness’s demeanor and to hear in-court testimony, we give considerable
deference to factual findings made by the trial court. Madden v. Holland Grp. of Tenn.,
Inc., 277 S.W.3d 896, 898 (Tenn. 2009). However, “[n]o similar deference need be

                                             4
afforded the trial court’s findings based upon documentary evidence.” Goodman v.
Schwarz Paper Co., No. W2016-02594-SC-R3-WC, 2018 Tenn. LEXIS 8, at *6 (Tenn.
Workers’ Comp. Panel Jan. 18, 2018). Similarly, the interpretation and application of
statutes and regulations are questions of law that are reviewed de novo with no presumption
of correctness afforded the trial court’s conclusions. See Mansell v. Bridgestone Firestone
N. Am. Tire, LLC, 417 S.W.3d 393, 399 (Tenn. 2013). We are also mindful of our
obligation to construe the workers’ compensation statutes “fairly, impartially, and in
accordance with basic principles of statutory construction” and in a way that does not favor
either the employee or the employer. Tenn. Code Ann. § 50-6-116 (2021).

                                             Analysis

        Employer raises five issues on appeal: (1) whether the trial court erred in finding
Employee’s alleged injury was “primarily the result of an ‘identifiable’ work incident”; (2)
whether the court erred in finding Employee provided proper notice of her injury and, if
not, whether Employer was prejudiced by that failure; (3) whether the court erred in
awarding Employee temporary disability benefits; (4) whether the court erred in accepting
the impairment rating of Dr. Akeyson over that of Dr. Bolt; and (5) whether the court erred
in awarding additional attorneys’ fees and expenses based on an alleged wrongful denial
of the claim.

                                   Identifiable Work Incident

        Tennessee Code Annotated section 50-6-102(14) defines “injury” to include an
“injury by accident . . . only if it is caused by a specific incident, or set of incidents, . . . and
is identifiable by time and place of occurrence.” Tenn. Code Ann. § 50-6-102(14)(A)
(2021). Employer contends that, irrespective of the fact that Drs. Akeyson and Bolt
identified the mechanism of Employee’s injury based on Employee’s history as
communicated to them, “this, in and of itself, was insufficient to ‘establish the occurrence
of a specific incident . . . or a set of incidents identifiable by time and place of occurrence.’”
Employer notes that Employee’s medical records document different timelines as to when
her symptoms began and that Employee provided different statements defining her
mechanism of injury. Pointing to the absence in the medical records of a report of an
identifiable “injury,” Employer contends that Employee’s descriptions of moving boxes
and lifting a client as being the time when her symptoms “started” are inconsistent and,
combined with Employee’s statement that she did not know the date of her injury, are
insufficient to prove an identifiable injury. According to Employer, these inconsistencies,
considered in light of the testimony of two of Employee’s witnesses who testified they




                                                 5
believed Employee’s injury occurred on October 13 or October 14, demonstrate that
Employee failed to carry her burden of proving an identifiable incident. 1
        Considering the entirety of the record, we note that Employee’s description of how
the injury occurred has been consistent. Employee described transferring a client from an
electric chair to a walker to a shower chair and back again, resulting in pain in her shoulder
that Employee believed to be a pulled muscle or a pinched nerve but which was ultimately
determined to be a herniated cervical disc compressing on the nerve root. Employee’s
supervisor at the time, Ms. Timbs, testified that Employee indicated she did not know how
she had hurt herself. However, the text message exchange between Employee and Ms.
Timbs, which Ms. Timbs did not deny receiving, was consistent with Employee’s account
of her injury.

        Employer also points to Employee’s mention of moving boxes as possibly being the
cause of her herniated disc, asserting that Employee presented this information as possibly
being the mechanism of injury. However, a careful reading of the text message in which
Employee addressed “moving boxes” is inconsistent with Employer’s interpretation.
Employee stated that her problem worsened when she moved the boxes at a client’s house,
not that it began when she moved the boxes. Moreover, while a text communication that
was sent the day prior to the alleged date of injury indicates Employee was having
difficulties with Ms. Pomphrey, the September 29 text does not indicate Employee’s injury
occurred on or before that date. Employee’s description of how her injury occurred has
been consistent throughout the claim, and the two medical experts testified that the
mechanism of injury she described is consistent with the type of injury she sustained. The
trial court concluded that Employee provided sufficient evidence to establish that she
suffered an accidental injury to her cervical spine while providing home healthcare services
to a particular client. We conclude from our review of the record that the evidence does
not preponderate against the trial court’s determination that Employee suffered an injury
by accident while working on September 30, 2019.

                                          Notice of Injury

        Tennessee Code Annotated section 50-6-201(a) provides that “[e]very injured
employee . . . shall, immediately upon the occurrence of an injury, or as soon thereafter as
is reasonable and practicable, give or cause to be given to the employer who has no actual
notice, written notice of the injury.” The statute additionally provides that “[n]o
compensation shall be payable . . . unless the written notice is given to the employer within
fifteen (15) days after the occurrence of the accident, unless reasonable excuse for failure
to give the notice is made to the satisfaction of the tribunal to which the claim for
compensation may be presented.” Tenn. Code Ann. § 50-6-201(a) (2021). The notice

1
 Employee’s daughter-in-law and a niece of one of Employee’s clients testified as to when they thought
Employee’s injury occurred. Neither testified that Employee told them when her symptoms began, and
both testified essentially that it was their impression Employee’s injury occurred on October 13 or 14.
                                                  6
requirement “exists so that the employer will have the opportunity to make a timely
investigation of the facts while still readily accessible, and to enable the employer to
provide timely and proper treatment for an injured employee.” Jones v. Sterling Last
Corp., 962 S.W.2d 469, 471 (Tenn. 1998). Consequently, “the giving of statutory notice
to the employer is an absolute prerequisite to the right of an employee to recover
compensation under the workers’ compensation law.” Bogus v. Manpower Temp. Serv.,
823 S.W.2d 544, 546 (Tenn. 1992).

        However, we also note that, as part of the 2013 Workers’ Compensation Reform
Act, the General Assembly clarified the notice requirement as follows:

       No defect or inaccuracy in the notice shall be a bar to compensation, unless
       the employer can show, to the satisfaction of the workers’ compensation
       judge before which the matter is pending, that the employer was prejudiced
       by the failure to give the proper notice, and then only to the extent of the
       prejudice.

Tenn. Code Ann. § 50-6-201(a)(3).

         Having concluded that the evidence supports the trial court’s finding that
Employee suffered a work-related injury to her cervical spine on September 30, 2019, we
agree with the trial court that Employee provided sufficient explanation as to why she did
not give immediate notice of the occurrence of the incident, and we conclude the trial court
did not err in finding that notice given on the fifteenth day after the incident was sufficient
under the circumstances presented. Moreover, we agree with the trial court that Employer
has failed to demonstrate actual prejudice as required by section 50-6-201(a)(3). Although
Employer was not able to administer a drug screen immediately following the incident in
accordance with Employer’s stated policy, there are no suggestions that Employee was
intoxicated or under the influence of drugs or alcohol at any time during her employment.
Employer argues that its ability to investigate Employee’s injury was compromised
because many of its clients who might have offered factual testimony have memory issues.
However, Employer offered no evidence that it attempted to interview any of its clients to
ascertain whether they had any relevant information related to Employee’s workers’
compensation claim.

       Employer further asserts that it was not given an opportunity to provide a panel of
physicians. While the notice of injury came on the day Employee was scheduled for
emergency surgery, Employer could have advised Employee of its obligation to provide a
panel when the notice was given and could have provided a panel prior to Employee’s
receiving any post-surgical care or treatment. We view these circumstances as being
similar to those cases in which medical care is provided on an emergency basis and the
doctor on call at the time of the emergency becomes the initial authorized physician. Such
circumstances do not hinder an employer’s ability to offer a panel of physicians when such

                                              7
emergency care has ended. As noted by the trial court, Employer “was not prejudiced by
any delay in reporting because it received sufficient opportunity to investigate
[Employee’s] claim, as shown by it taking her recorded statement and obtaining signed
medical releases.” Thus, we agree with the trial court that Employer has demonstrated no
actual prejudice as a result of the delayed notice.
                               Temporary Disability Benefits

        The trial court concluded Employee was entitled to temporary total disability
benefits from the date of her October 15, 2019 surgery until Dr. Akeyson released her to
return to restricted work at her first post-surgical appointment on October 29. Concluding
that Employee’s temporary partial disability began on October 29 and continued until
Employee secured employment with another employer on January 8, 2020, the trial court
awarded an additional ten weeks of temporary partial disability benefits for a total of twelve
weeks of temporary disability benefits. 2 Employer asserts the trial court erred in awarding
temporary total disability benefits “because Employee has not met her burden of proof
showing a prima facie case of entitlement to temporary total benefits.”

        An employee retains the burden of proof with respect to every essential element of
a claim for benefits. Scott v. Integrity Staffing Sols., No. 2015-01-0055, 2015 TN Wrk.
Comp. App. Bd. LEXIS 24, at *6 (Tenn. Workers’ Comp. App. Bd. Aug. 18, 2015). To
make a prima facie case for temporary total disability benefits, an employee must show
that he or she was (1) totally disabled from working by a compensable injury; (2) that there
was a causal connection between the injury and the employee’s inability to work; and (3)
the duration of that period of disability. Simpson v. Satterfield, 564 S.W.2d 953, 955 (Tenn.
1978). See also Cleek v. Wal-mart Stores, Inc., 19 S.W.3d 770, 776 (Tenn. 2000). An
injured worker may be entitled to temporary partial disability benefits when “the injured
employee is able to resume some gainful employment but has not reached maximum
recovery.” Williams v. Saturn Corp., No. M2004-01215-WC-R3-CV, 2005 Tenn. LEXIS
1032, at *6 (Tenn. Workers’ Comp. Panel Nov. 15, 2005).

       At trial, a recording of a telephone conversation that occurred soon after Employee’s
surgery disclosed that Employer’s Director of Human Resources, Ms. Stooksbury,
suggested to Employee that she was “supposed to be out [of work] two months” following
her surgery,” and that Employee had responded that Dr. Akeyson said “two months . . . at
the most.” Dr. Akeyson’s records reveal that, at Employee’s first post-surgical visit two
weeks after her surgery, he imposed work restrictions including a lifting restriction and
recommendations that Employee avoid repetitive bending, lifting, twisting, and turning.
There is sufficient proof in the record that Employee was totally disabled from the date of
the cervical fusion surgery until Dr. Akeyson allowed her to return to restricted work two

2
 Because Employee did not earn any income during the ten weeks that the court determined she was entitled
to temporary partial disability benefits, the court awarded the same weekly amount of temporary partial
benefits as it awarded for Employee’s weekly temporary total benefit.
                                                   8
weeks later. Accordingly, we see no merit in Employer’s assertion that the trial court erred
in awarding temporary total disability benefits for the two-week period immediately
following Employee’s surgery and until she returned to Dr. Akeyson on October 29, 2019.

       Employer further argues that Employee failed to make any attempt to return to work
following her October 29, 2019 post-surgical visit with Dr. Akeyson. According to
Employer, “[a]s [Employee] would not provide information to the Employer documenting
her restrictions, Employer was prevented from attempts to accommodate her.” As we have
previously observed,

       Whether an employee is entitled to temporary partial disability
       benefits . . . hinges on the reasonableness of the employer’s action in offering
       a light duty position and the reasonableness of the employee in declining the
       offer. This analytical framework is similar to the consideration of whether
       an employee has made a “meaningful return to work.” With respect to that
       issue, the Tennessee Supreme Court observed:

              There will be a variety of factual situations wherein the courts
              will be required to construe the meaning of the words
              [meaningful return to work]. The ultimate resolution of their
              meaning will be leavened by an assessment of the
              reasonableness of the employer in attempting to return the
              employee to work and the reasonableness of the employee in
              failing to return to work.

       Newton v. Scott Health Care Ctr., 914 S.W.2d 884, 886 (Tenn. Workers’
       Comp. Panel Dec. 15, 1995). . . . Ultimately, “[t]he resolution of what is
       reasonable must rest upon the facts of each case and be determined thereby.”

Frye v. Vincent Printing Co., No. 2016-06-0327, 2016 TN Wrk. Comp. App. Bd. LEXIS
34, at *16-18 (Tenn. Workers’ Comp. App. Bd. Aug. 2, 2016) (internal citations omitted).

        Where an employee seeks temporary partial disability benefits, it is the employee’s
burden in the first instance to prove her inability to return to her preinjury work. Here,
there is no evidence suggesting Employer offered Employee a return to work within her
restrictions, but there is also no evidence Employee made Employer aware of her
restrictions. In her conversation with Ms. Stooksbury following her surgery, Employee
indicated she would be out of work for two months. While the record does not disclose
whether Employer could have accommodated the October 29 restrictions, Employer was
not provided those restrictions or given the opportunity to address whether it could
accommodate them. Employee failed to establish she was unable to work following her
first post-surgical visit with Dr. Akeyson, and she never afforded Employer an opportunity
to accommodate the restrictions Dr. Akeyson imposed. Accordingly, we reverse the trial

                                              9
court’s award of temporary partial disability benefits for the time period from Employee’s
October 29, 2019 visit with Dr. Akeyson until she obtained new employment on January
8, 2020.

                                    Impairment Rating

      Employer argues that “even if Employee’s claim is deemed compensable, the
impairment rating provided by Dr. Bolt was more appropriate than that provided by Dr.
Akeyson.” We disagree.

        According to Employer, “Dr. Akeyson was unable to even explain the basis for his
9% impairment rating during his deposition.” Employer further argues that because Dr.
Akeyson “was unable to justify his impairment rating,” the trial court erred in accepting
his rating over that of Dr. Bolt. In contrast to Employer’s characterization of Dr. Akeyson’s
testimony, we note that he testified he used the “AMA Sixth Edition guidelines” in arriving
at an impairment rating. On cross-examination he testified that he used Table 17-2 in
calculating the impairment and “gave [Employee] a nine percent rating, so she would have
to be a Class 2.” Further, Dr. Akeyson testified he also used Table 17-7 as part of his
evaluation for the rating and determined that Employee “had diminished sensation in
multiple nerve root distributions in the left arm.” In addition, he testified that he came to
the determination that Employee still had radiculopathy based on his “[c]linical judgment
and physical examination.” Moreover, Dr. Bolt testified that he used the same table as Dr.
Akeyson in calculating Employee’s impairment. When asked to offer an explanation
regarding the difference between the ratings, Dr. Bolt testified that he had no explanation
other “than to say that reasonable people can . . . and do disagree on impairment ratings all
the time.” He testified the nine percent rating Dr. Akeyson assessed would be a Class 2
rating but that he “thought [Employee] was a Class 1 disc herniation.” He explained that
the distinction between Class 1 and Class 2 was a finding of radiculopathy, and that he did
not find a “verifiable” active radiculopathy, so he selected Class 1.

       The trial court considered both impairment ratings, noting that Dr. Akeyson treated
Employee for two years. The court acknowledged that both doctors “used the same table
in the AMA Guides but selected different classes of impairment based on whether
[Employee’s] radiculopathy had resolved with surgery.” According to the trial court, Dr.
Akeyson “offered a detailed and plausible explanation of his methodology in assigning a
rating,” and the court concluded that Employee “sustained a nine-percent permanent
impairment.” We conclude the preponderance of the evidence supports the trial court’s
finding that Employee sustained a nine percent permanent impairment rating consistent
with Dr. Akeyson’s opinion.

                         Attorneys’ Fees For “Wrongful” Denial



                                             10
        Finally, Employer contends the trial court erred in awarding Employee additional
attorneys’ fees for an alleged “wrongful” denial. Tennessee Code Annotated section 50-
6-226(d)(1)(B) provides trial judges the discretion to award additional attorneys’ fees and
expenses when an employer “[w]rongfully denies a claim.” As we have previously noted,
the word “wrongfully” is statutorily defined as “erroneous, incorrect, or otherwise
inconsistent with the law or facts,” id., and “there is nothing in the language of the statute
supporting a conclusion that an employee must show ‘lack of good cause’ in seeking
attorneys’ fees and expenses for a wrongful denial of a claim,” Andrews v. Yates Services,
LLC, No. 2016-05-0854, 2018 TN Wrk. Comp. App. Bd. LEXIS 22, at *10 (Tenn.
Workers’ Comp. App. Bd. May 8, 2018). Employer advances two arguments in support
of its insistence that the trial court erred in awarding attorneys’ fees and expenses for a
“wrongful” denial.

       First, Employer argues that Employee’s injury is not compensable “as it is not based
on an identifiable incident that is primarily work-related,” asserting also that “Employee
did not provide proper notice which prejudiced the Employer.” Our conclusions above
pretermit the need to address Employer’s first argument.

        Second, Employer asserts that the award of attorneys’ fees was inappropriate “based
on the circumstances.” More specifically, Employer asserts that it did not learn of
Employee’s work injury until she was at the emergency room for surgery and that it “did
its best to investigate the claim,” including speaking with multiple staff members about
conversations they had with Employee about her alleged injury. Further, Employer asserts
that Employee’s statement to her supervisor that she did not know the cause of her pain
“complicated the investigation.” Employer emphasizes that Dr. Akeyson acknowledged
in his deposition that he did not know Employee was claiming she sustained a work injury
“until he was contacted by Employee’s attorney a couple of months after the surgery.”
Based on this and other proof presented at trial, Employer postulates that its denial of the
claim “was reasonable based on information available to them” and that “this is not a case
in which [Employer] should be penalized.” Although we agree with Employer that a trial
court may consider the facts and circumstances in making a discretionary decision whether
to award additional attorneys’ fees and expenses for a “wrongful denial,” we note that
section 50-6-226(d)(1) is clear in defining “wrongful” to include circumstances in which
an employer’s denial is erroneous or incorrect.

       In Lee Medical, Inc. v. Beecher, 312 S.W.3d 515 (Tenn. 2010), Justice Koch
addressed an appellate court’s role when asked to review a question involving the trial
court’s discretion:

       Discretionary decisions must take the applicable law and the relevant facts
       into account. An abuse of discretion occurs when a court strays beyond the
       applicable legal standards or when it fails to properly consider the factors
       customarily used to guide the particular discretionary decision. A court

                                             11
       abuses its discretion when it causes an injustice to the party challenging the
       decision by (1) applying an incorrect legal standard, (2) reaching an illogical
       or unreasonable decision, or (3) basing its decision on a clearly erroneous
       assessment of the evidence.

Id. at 524 (citations omitted). The abuse of discretion standard “does not permit an
appellate court to substitute its judgment for that of the trial court.” Gonsewski v.
Gonsewski, 350 S.W.3d 99, 105-06 (Tenn. 2011). Moreover, pursuant to the abuse of
discretion standard, “the appellate court should presume the [trial court’s] decision is
correct and should review the evidence in the light most favorable to the decision.” Id. at
106. As we have previously concluded, the use of the word “may” in section 50-6-
226(d)(1) “vests the trial court with discretion to award or not to award attorneys’ fees and
expenses pursuant to this section, and we will review any such decision under an abuse of
discretion standard.” Andrews, 2018 TN Wrk. Comp. App. Bd LEXIS 22, at *11-12.

       While an employer may assert defenses that it contends relieve it of the obligation
to provide workers’ compensation benefits, one of the risks associated with the decision to
deny a claim is being ordered to pay attorneys’ fees and expenses if the denial is determined
to be “wrongful” in accordance with section 50-6-226(d)(1)(B). We have previously
decided that, in analyzing an award of attorneys’ fees under section 50-6-226(d)(1)(B), we
must determine at what point in time a trial court is to consider the incorrectness of an
employer’s decision to deny a claim. Andrews, 2018 TN Wrk. Comp. App. Bd. LEXIS 22,
at *10. In Andrews, the majority reached the following conclusions:

       [A] trial court may consider whether an employer’s decision to deny a claim
       was erroneous, incorrect, or otherwise inconsistent with the law or facts at
       the time the denial decision was made. Thus, it is within a trial court’s
       discretion to consider an employer’s decision to deny a claim in light of
       evidence or other information reasonably available to the employer at the
       time the claim was denied. Moreover, such a determination is fact-
       dependent, and we do not intend to suggest there is a bright-line test defining
       the parameters of such a decision. Instead, a trial court may consider the
       facts and circumstances of each individual case to assess whether an
       employer’s decision to deny a claim was incorrect, erroneous, or otherwise
       inconsistent with the law or facts at the time the decision was made.

Id. at *12-13.

       Here, Employer has not addressed how or in what manner the trial court purportedly
abused its discretion in awarding attorneys’ fees and expenses. When an appellant fails to
offer substantive arguments on appeal, an appellate court’s ability to conduct meaningful
appellate review is significantly hampered. Holmes v. Ellis Watkins d/b/a Watkins Lawn
Care, No. 2017-08-0504, 2018 TN Wrk. Comp. App. Bd. LEXIS 7, at *3-4 (Tenn.

                                             12
Workers’ Comp. App. Bd. Feb. 13, 2018). Moreover, “where a party fails to develop an
argument in support of his or her contention or merely constructs a skeletal argument, the
issue is waived.” Sneed v. Bd. of Prof’l Responsibility of the Sup. Ct. of Tenn., 301 S.W.3d
603, 615 (Tenn. 2010). In this case, we are unable to conclude that the trial abused its
discretion in awarding attorneys’ fees and expenses in accordance with section 50-6-
226(d)(1)(B).

                                          Conclusion

       For the foregoing reasons, we reverse the trial court’s award of temporary partial
disability benefits for the time period from Employee’s October 29, 2019 post-surgical visit
with Dr. Akeyson until Employee obtained other employment on January 8, 2020. In all
other respects, we affirm the decision of the trial court and certify the trial court’s order, as
modified herein, as final. Costs on appeal are taxed to Employer.




                                               13
                   TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                     WORKERS’ COMPENSATION APPEALS BOARD

Donna Hannah                                          )      Docket No. 2020-03-1093
                                                      )
v.                                                    )      State File No. 103513-2019
                                                      )
Senior Citizens Home Assistance                       )
Service, Inc., et al.                                 )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Pamela B. Johnson, Judge                              )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 28th day
of March, 2022.

 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Alex B. Morrison                                                    X     abmorrison@mijs.com
 Tiffany B. Sherrill                                                       tbsherrill@mijs.com
 Monica Rejaei                                                       X     mrejaei@nstlaw.com
                                                                           lbaggett@nstlaw.com
 Pamela B. Johnson, Judge                                            X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov